Fourth Court of Appeals
                               San Antonio, Texas
                                     August 16, 2019

                                   No. 04-19-00379-CV

                      INTEREST OF D.J., ET AL., CHILDREN,


                From the 150th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-PA-01753
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
    The Appellant’s (J.R., Jr.) Motion for Extension of Time to File Brief is hereby
GRANTED. The appellant’s brief is deemed filed.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2019.



                                                 ___________________________________
                                                 Keith E. Hottle,
                                                 Clerk of Court